DLD-126                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1194
                                       ___________

                            IN RE: GREGORY JACKSON,
                                                 Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 25, 2011

                  Before: BARRY, FISHER and ROTH, Circuit Judges

                               (Opinion filed: May 3, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Gregory Jackson petitions this Court for a writ of mandamus, and also asks that we

issue a preliminary injunction. For the following reasons, we will deny both requests.

       We have often described mandamus as an “extraordinary” remedy—see, e.g., In re

United States, 273 F.3d 380, 385 (3d Cir. 2001); In re Richards, 213 F.3d 773, 782 (3d

Cir. 2000)—but rarely is the nature of the writ so well paired with a truly extraordinary

claim. Jackson asserts that, for years, pharmaceutical products and byproducts—ranging
                                             1
from male sex hormones, to barbiturates, to blood-pressure inhibitors—have been stolen

on a mass scale from “prisons, jails, state hospitals, military bases, naval vessels,

embassies[,] or consulate offices” by various nefarious actors. In additional to pilfering

for “personal use and abuse,” the thieves have been bombarding the materials with X-

rays, “conver[ting] them into a radiological, electro-magnetic, air born [sic] form, that

becomes capable of intoxicating, infecting[,] and contaminating every living being over

perhaps a 100 square mile area.” The outcome of this process, warns Jackson, is a

wholesale inducement of “all kinds of ill[-]mannered, erratic psychotic criminality and

mis-behavior,” to which he attributes the vast waves of criminality affecting the

American urban landscape—and which, he intimates, should be a mitigating circumstance

in various criminal prosecutions, akin to involuntary intoxication. Jackson has dubbed

this phenomenon “The Phantom Evil,” and believes such “biochemical fascism” to be a

pressing health crisis—one that is known to the Federal Government and its agencies, but

that has been covered up in violation of the law: “Victimization by the Phantom Evil

crimes has compiled countless fatal injuries resulting from this criminal air environment

contamination, while the U.S./E.P.A. neglects any remedial action.”

       Jackson, therefore, seeks disclosure, fashioning his mandamus petition as a hybrid

civil suit; he names as “defendants” FBI Director Robert Mueller and EPA Administrator

Lisa Jackson. Having concluded that “[o]nly public disclosure of the Phantom Evil

through the mass news media of a nationally televised press conference” will suffice to


                                              2
spread the word of this pestilence and lead to its eradication, he asks this Court to compel

the aforementioned “respondents” to “organize and conduct a national press conference

televised live.” Jackson also filed a request for a preliminary injunction in which he asks

us to require the EPA to close “the dentistry of the Norris Town state hospital forensic

unit and the Torrence state hospital forensic unit,” (emphasis in original) which he

implies are major sites of this pharmaceutical conversion.

       In order for a writ of mandamus to issue, three conditions must be satisfied: “(1)

there must be no other adequate means to attain the relief sought; (2) the right to issuance

of the writ must be clear and indisputable; and (3) the issuing court, in the exercise of its

discretion, must be satisfied that the writ is appropriate under the circumstances.” In re

Pressman-Gutman Co., 459 F.3d 383, 399 (3d Cir. 2006) (internal quotation marks

omitted). Jackson has not shown that he is without alternative recourse; nor, for that

matter, has he demonstrated a clear and indisputable right to mandamus relief. We

therefore decline to grant the writ.

       As we have determined that Jackson has no right to mandamus, it follows that he

cannot prevail on his request for a preliminary injunction, to the extent that we would

have the original jurisdiction to grant his request. Winter v. National Resources Defense

Council, Inc., 129 S. Ct. 365, 374 (2008); see also Fed. R. App. P. 8(a)(2)(A)(i).

       Accordingly, for the foregoing reasons, we will deny Jackson’s requests for a writ

of mandamus and a preliminary injunction.


                                              3